Case 1:19-cr-00545-CM Document 99-4 Filed 05/25/21 Page 1 of 2




           EXHIBIT D
DRAFT
PRIVILEGED AND CONFIDENTIAL
                                                                                                                                                                 Case 1:19-cr-00545-CM Document 99-4 Filed 05/25/21 Page 2 of 2                                                                                                                                                                                               CONFIDENTIAL/FOIA EXEMPT

ATTORNEY WORK PRODUCT



                                                                                                                  3Q2012         4Q2012           2012          1Q2013        2Q2013         3Q2013        4Q2013           2013           1Q2014         2Q2014         3Q2014         4Q2014          2014           1Q2015         2Q2015         3Q2015        1Q‐3Q2015      1Q‐3Q2014      4Q2015         2015


                                                                  Reported Same Property NOI
                                                                   Same property NOI                            186,484,000     186,784,000    737,380,000    188,426,000    191,296,000    192,964,000    193,999,000    766,684,000     195,638,000    198,535,000    200,465,000    201,578,000    795,968,000     215,876,000    218,060,000    219,554,000    652,375,000    594,637,000                 870,151,000
                                                                   Property pool changes                                                                                                            ‐          (77,000)      (323,000)     13,160,000     12,000,000     11,421,000     12,076,000     47,273,000                                                                  35,478,000
                                                                       Y‐O‐Y change $                                                                                                         6,480,000      7,215,000     29,304,000       7,212,000      7,239,000      7,501,000      7,656,000     29,607,000       7,078,000      7,525,000      7,668,000     22,260,000                                 26,910,000
                                                                                  %                                                                                                                3.5%           3.9%           4.0%            3.8%           3.8%           3.9%           3.9%           3.9%            3.4%           3.6%           3.6%           3.5%                                       3.2%

                                                                  Audit Committee Investigation Adjustments to Same Property NOI
                                                                   Same property revenues                               ‐               ‐                ‐        152,713        (38,709)     1,634,502     (1,842,077)       (93,570)       412,549        (270,894)      206,950        (102,133)      246,472         483,029        733,444        (529,953)      686,520        348,605      (365,494)      321,026
                                                                   Same property oper. expenses                         ‐               ‐                ‐        (78,580)           ‐              ‐          307,424        228,844            ‐            52,302           ‐               ‐          52,302          50,000            ‐               ‐          50,000         52,302           ‐          50,000
                                                                     Increase (decrease) in                             ‐               ‐                ‐        231,293        (38,709)     1,634,502     (2,149,501)      (322,415)       412,549        (323,196)      206,950        (102,133)      194,171         433,029        733,444        (529,953)      636,520        296,304      (365,494)      271,026
                                                                     same property NOI

                                                                  Adjusted Same Property NOI (as reported on February 8, 2016)
                                                                   Same property NOI                            186,484,000 186,784,000        737,380,000    188,657,293    191,257,291    194,598,502    191,849,499    766,361,585     196,050,549    198,211,804    200,671,950    201,475,867    796,162,171     216,309,029    218,793,444    219,024,047    653,011,520    594,933,304                 870,422,026
                                                                   Property pool changes                                                                                                            ‐          (77,000)      (323,000)     13,160,000     12,000,000     11,421,000     12,076,000     47,273,000                                                                  35,478,000
                                                                       Y‐O‐Y change $                                                                                                         8,114,502      5,065,499     28,981,585       7,393,256      6,954,514      6,073,448      9,703,368     30,123,586       7,098,480      8,581,640      6,931,097     22,600,217                                 26,986,855
                                                                                  %                                                                                                                4.4%           2.7%           3.9%            3.9%           3.6%           3.1%           5.1%           3.9%            3.4%           4.1%           3.3%           3.6%                                       3.2%



                                                                  Subsequent Corrections to the Audit Committee Investigation Adjustments to Same Property NOI
                                                                   Same property revenues                                ‐             ‐              ‐                ‐             ‐              ‐              ‐              ‐               ‐              ‐         (312,592)      312,592              ‐              ‐              ‐             761            761        (312,592)        (198)            563
                                                                   Same property oper. expenses                          ‐             ‐              ‐                ‐             ‐              ‐         (406,278)      (406,278)            ‐              ‐              ‐             ‐                ‐              ‐              ‐             ‐              ‐               ‐            ‐               ‐
                                                                     Increase (decrease) in                              ‐             ‐              ‐                ‐             ‐              ‐          406,278        406,278             ‐              ‐         (312,592)      312,592              ‐              ‐              ‐             761            761        (312,592)        (198)            563
                                                                     same property NOI



                                                                  Adjustments to Same Property NOI from Removal of LSI Amortization and Review of Lease Terminations
                                                                  Same property revenues:
                                                                    Remove LSI amortization                       (588,658)       (440,814)   (1,029,472)      (573,970)        (548,097)      (591,968)      (698,887)    (2,412,922)       (666,369)      (689,298)      (723,389)      (779,150)    (2,858,206)       (753,765)      (737,401)      (736,308)    (2,227,474)    (2,079,056)         ‐               ‐
                                                                    Adjustment from review of
                                                                    lease terminations                                  ‐              ‐              ‐         (16,630)          (4,234)      (127,207)       (55,238)      (203,310)       (250,349)      (221,984)      (347,926)      (414,850)    (1,235,108)            ‐          (66,350)      (118,742)      (185,092)      (820,258)    (862,682)    (1,047,774)
                                                                      Total                                         (588,658)      (440,814)    (1,029,472)      (590,600)      (552,331)      (719,175)      (754,125)    (2,616,232)       (916,718)      (911,282)    (1,071,315)    (1,194,000)    (4,093,314)       (753,765)      (803,751)      (855,050)    (2,412,566)    (2,899,314)    (862,682)    (1,047,774)

                                                                  Same property oper. expenses                           ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐               ‐           (1,556)        (6,516)         5,314         (2,758)         (1,500)         5,250         (3,788)           (38)        (8,072)       4,655          4,617
                                                                     Increase (decrease) in                         (588,658)      (440,814)    (1,029,472)      (590,600)      (552,331)      (719,175)      (754,125)    (2,616,232)       (916,718)      (909,726)    (1,064,799)    (1,199,314)    (4,090,556)       (752,265)      (809,001)      (851,262)    (2,412,528)    (2,891,242)    (867,337)    (1,052,391)
                                                                     same property NOI
                                                                  Property pool changes affecting
                                                                  LSI amortization in 2015                               ‐              ‐                ‐             ‐             ‐              ‐               ‐              ‐          (17,552)       (30,262)       (17,958)           ‐               ‐              ‐              ‐              ‐              ‐          (65,772)         ‐               ‐



                                                                  Adjusted Same Property NOI
                                                                   Same property NOI                            185,895,342     186,343,186    736,350,528    188,066,693    190,704,960    193,879,327    191,501,653    764,151,632     195,133,831    197,302,079    199,294,560    200,589,145    792,071,615     215,556,764    217,984,444    218,173,546    650,599,753    591,729,469                 869,370,199
                                                                  Property pool changes                                                                                                             ‐          (77,000)      (323,000)     13,142,448     11,969,738     11,403,042     12,076,000     47,273,000                                                                  35,412,228
                                                                       Y‐O‐Y change $                                                                                                         7,983,985      5,158,467     27,801,104       7,067,139      6,597,119      5,415,233      9,164,493     28,242,983       7,280,485      8,712,627      7,475,944     23,458,056                                 30,025,584
                                                                                 %                                                                                                                 4.3%           2.8%             3.8%          3.8%           3.5%           2.8%           4.8%             3.7%          3.5%           4.2%           3.5%           3.7%                                         3.6%




                                                                  Adjustments to Same Property NOI from Supplemental Disclosures (as of November 22, 2017)
                                                                   Miscellaneous Adjustments Reversal                  ‐                ‐             ‐                ‐             ‐              ‐               ‐              ‐              ‐              ‐              ‐          20,000         20,000              ‐              ‐              ‐              ‐              ‐
                                                                   Non‐Property Business Unit Reversal                 ‐                ‐             ‐                ‐             ‐              ‐               ‐              ‐              ‐              ‐              ‐             ‐              ‐           (123,103)           ‐              ‐
                                                                  Reversal of Liberty Plaza Deposit                    ‐                ‐             ‐                ‐             ‐              ‐               ‐              ‐              ‐              ‐              ‐             ‐              ‐                ‐              ‐              ‐              ‐              ‐
                                                                     Increase (decrease) in
                                                                     same property NOI                                 ‐                ‐             ‐                ‐             ‐              ‐               ‐              ‐              ‐              ‐              ‐          20,000         20,000         (123,103)           ‐              ‐              ‐              ‐



                                                                  Adjustments for Comparative Year (as of November 22, 2017)
                                                                   Non‐Property Business Unit Reversal                  ‐               ‐                ‐             ‐             ‐              ‐               ‐              ‐         250,000             ‐             ‐               ‐         250,000              ‐              ‐              ‐              ‐         250,000
                                                                   Roundtree Walmart Reversal                           ‐               ‐                ‐             ‐             ‐              ‐               ‐              ‐             ‐               ‐          56,000             ‐          56,000              ‐              ‐              ‐              ‐          56,000
                                                                   Liberty Plaza Reversal                               ‐               ‐                ‐             ‐             ‐              ‐               ‐              ‐             ‐               ‐         300,000             ‐         300,000              ‐              ‐              ‐              ‐         300,000
                                                                      Increase (decrease) to Comp. Year
                                                                            same property NOI                           ‐               ‐                ‐             ‐             ‐              ‐               ‐              ‐         250,000             ‐         356,000             ‐         606,000              ‐              ‐              ‐              ‐         606,000



                                                                  Adjusted Same Property NOI (as of November 22, 2017)
                                                                   Same property NOI                           185,895,342      186,343,186    736,350,528    188,066,693    190,704,960    193,879,327    191,501,653    764,151,632     195,133,831    197,302,079    199,294,560    200,609,145    792,091,615     215,433,661    217,984,444    218,173,546    650,599,753    591,729,469                 869,370,199
                                                                  Property pool changes                                                                                                             ‐          (77,000)      (323,000)     13,142,448     11,969,738     11,403,042     12,076,000     47,273,000                                                                  35,412,228
                                                                  Comparative Year adjustments                                                                                                      ‐               ‐              ‐         250,000             ‐         356,000             ‐         606,000                                                                     606,000
                                                                       Y‐O‐Y change $                                                                                                         7,983,985      5,158,467     27,801,104       7,067,139      6,597,119      5,415,233      9,184,493     28,262,983       6,907,382      8,712,627      7,119,944     23,458,056                                 30,005,584
                                                                                 %                                                                                                                 4.3%           2.8%             3.8%          3.8%           3.5%           2.8%           4.8%             3.7%          3.3%           4.2%           3.4%           3.7%                                         3.6%




                                                                  Adjustment to Same Property NOI for Liberty Plaza $300,000 "Good Faith Fee" (as of March 22, 2018)
                                                                   Reversal of Liberty Plaza Deposit                      ‐             ‐               ‐              ‐             ‐              ‐               ‐              ‐              ‐              ‐         (300,000)           ‐         (300,000)            ‐              ‐              ‐
                                                                     Increase (decrease) in
                                                                     same property NOI                                    ‐             ‐               ‐              ‐             ‐              ‐               ‐              ‐              ‐              ‐         (300,000)           ‐         (300,000)            ‐              ‐              ‐



                                                                  Adjusted Same Property NOI (as of March 22, 2018)
                                                                   Same property NOI                            185,895,342     186,343,186    736,350,528    188,066,693    190,704,960    193,879,327    191,501,653    764,151,632     195,133,831    197,302,079    198,994,560    200,609,145    791,791,615     215,433,661    217,984,444    218,173,546
                                                                  Property pool changes                                                                                                             ‐          (77,000)      (323,000)     13,142,448     11,969,738     11,403,042     12,076,000     47,273,000
                                                                   Comparative Year adjustments                                                                                                     ‐              ‐              ‐           250,000            ‐          356,000            ‐          606,000
                                                                       Y‐O‐Y change $                                                                                                         7,983,985      5,158,467     27,801,104       7,067,139      6,597,119      5,115,233      9,184,493     27,962,983       6,907,382      8,712,627      7,419,944
                                                                                 %                                                                                                                 4.3%           2.8%           3.8%            3.8%           3.5%           2.6%           4.8%           3.7%            3.3%           4.2%           3.5%




                                                                  Additional Change From AC and LSI ($)                                                                                             ‐              ‐              ‐               ‐              ‐              ‐          20,000                        (123,103)           ‐              ‐
                                                                  Additional Change From AC and LSI (%)                                                                                           0.00%          0.00%          0.00%           0.00%          0.00%          0.00%         0.00%                           ‐0.20%         0.00%         ‐0.10%




Confidential Treatment Requested Pursuant to 17 C.F.R. § 200.83                                                                                                                                                                                 1 of 1
